Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-34, 37-46, 48-57, and 59-62 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 31, 42, and 52, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 6/13/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 31 recites limitations that include a processing system for processing objects using a programmable motion device, said processing system comprising:
a perception unit for perceiving identifying indicia representative of an identity of an object of a plurality of objects received from an input conveyance system;
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,
said identified processing location being associated with the identifying indicia and said identified processing location being provided as one of a plurality of processing locations arranged in an array; and
a delivery system for receiving the object in an automated carrier of a plurality of automated carriers and for delivering the object toward the identified processing location,
said delivery system including the plurality of automated carriers on an open lattice structure,
said open lattice structure including openings in alignment with the plurality of processing locations,
said plurality of automated carriers being movable about the open lattice structure such that the automated carrier into which the object is received is movable about the open lattice structure to provide the object to the identified processing location,  
wherein the automated carrier includes a bomb-bay door that opens for dropping the object through one of the plurality of openings into the identified processing location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 42 recites limitations that include a processing system for processing objects using a programmable motion device, said processing system comprising:
a perception unit for perceiving identifying indicia representative of an identity of an object of a plurality of objects from aninput conveyance system;
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,
said identified processing location being associated with the identifying indicia and said identified processing location being provided as one of a plurality of processing locations arranged in an array; and
a delivery system delivering the object to the identified processing location,
said delivery system including a plurality of automated carriers that are individually movable in at least two dimensions on an open track structure,
including a plurality of track sections arranged in a grid pattern, each track section being in the form of a raised square with rounded edges for guiding movements of the plurality of automated carriers in the at least two dimensions,
wherein an automated carrier among the plurality of automated carriers receives the object from the end effector of the programmable motion device, moves in the two directions along the open track structure to one of the plurality of track sections that surrounds an opening that leads to the identified processing location below the opening, and drops the object through the bottom of the automated carrier.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 52 recites limitations that include a method of processing objects using a programmable motion device, said method comprising: 
perceiving identifying indicia representative of an identity of a plurality of objects received from an input conveyance system;
acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,
said identified processing location being associated with the identifying indicia and 
said identified processing location being provided as one of a plurality of processing locations; and
delivering the object toward the identified processing location,
wherein delivering the object toward the identified processing location includes:
moving a plurality of carriers such that a selected carrier of the plurality of carriers is moved toward the input area,
receiving the object in the selected carrier from the end effector of the programmable motion device,
moving the plurality of carriers about an open lattice structure such that the selected carrier is moved away from the input area toward the identified processing location, wherein the open lattice structure including openings in alignment with the plurality of processing locations below the open lattice structure, and
providing the object to the identified processing location by opening one or more doors at a bottom of the selected carrier such that the object drops through one of the openings in the open lattice structure into the identified processing location below the opening.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 30, 2022